704 N.W.2d 695 (2005)
474 Mich. 875
VILLAGE OF LINCOLN, Plaintiff-Appellee,
v.
VIKING ENERGY OF LINCOLN, INC., Defendant-Appellant.
Docket Nos. 127144 & (40). COA No. 246319.
Supreme Court of Michigan.
October 7, 2005.
On order of the Court, the application for leave to appeal August 24, 2004 the judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall file supplemental briefs within 28 days of the date of this order, and are directed to include among the issues briefed: (1) is the issue of whether the ordinance was properly enacted moot; (2) does the doctrine of Jackson v. Thompson-McCully Co., LLC, 239 Mich.App. 482, 608 N.W.2d 531 (2000), lack meaningful standards for consistent application and is it consistent with the City and Village Zoning Act, M.C.L. § 125.581 et seq; and (3) has defendant Viking Energy abandoned the procedural challenge to the ordinance by failing to raise it pursuant to M.C.L. *696 § 125.585(11). The motion to appear pro hac vice is GRANTED.